IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1044
                               Filed July 22, 2015

CHERYL BEALER SHUPPY,
    Plaintiff-Appellee,

vs.

DENNIS ALAN SHUPPY,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



      A husband appeals from a final domestic abuse protective order issued

pursuant to Iowa Code chapter 236. AFFIRMED.



      Dennis D. Jasper, Bettendorf, for appellant.

      James L. Ottesen, Scott County Domestic Abuse Special Prosecutor,

Davenport, for appellee.



      Considered by Tabor, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2



MCDONALD, J.

      Dennis Shuppy appeals from a final domestic abuse protective order

issued pursuant to Iowa Code chapter 236 (2013). On appeal, he contends the

petitioner failed to prove he committed an assault within the meaning of Iowa

Code section 708.1. We review a civil domestic abuse proceeding tried in equity

de novo. See Knight v. Knight, 525 N.W.2d 841, 843 (Iowa 1994). We examine

both the law and the facts, and we adjudicate anew those issues properly

preserved and presented for appellate review. See Wilker v. Wilker, 630 N.W.2d

590, 594 (Iowa 2001). We give weight to the district court’s findings, particularly

its credibility determinations, but our obligation to adjudicate the issues anew

means that we must satisfy ourselves the petitioning party has come forth with

the quantum and quality of evidence sufficient to prove the statutory grounds for

issuing a protective order. See id.

      A party seeking a protective order pursuant to chapter 236 must prove by

a preponderance of the evidence that a domestic abuse assault occurred. See

Iowa Code §§ 236.4(1) (“[T]he plaintiff must prove the allegation of domestic

abuse by a preponderance of the evidence.”), 236.5 (providing that relief is

available “[u]pon a finding that the defendant has engaged in domestic abuse”);

Wilker, 630 N.W.2d at 596 (stating the burden of proof is a preponderance of the

evidence); Knight, 525 N.W.2d at 843 (same).           “Domestic abuse” means

“committing an assault as defined in Iowa Code section 708.1” where the victim

and assailant have a relationship governed by chapter 236, such as an assault
                                          3



involving “family or household members” or the “parents of the same minor child.”

Iowa Code § 236.2(2).

       The district court concluded the petitioner proved domestic abuse, as

defined in chapter 236, occurred:

               While the issue is close, the [c]ourt finds the petitioner has
       proven that an assault occurred. There has been testimony that on
       more than one occasion, specifically the most recent one when the
       petitioner came home from work, that the respondent ran up to her,
       got in her face, screamed at her and that on other occasions he has
       approached her with his fists clenched and in an aggressive
       manner.
               The [c]ourt finds these are acts which are intended to place
       the petitioner in fear of immediate physical contact even though no
       physical contact occurred and that such contact, if it did occur,
       would be insulting or offensive to the petitioner. The respondent
       clearly had the apparent ability to execute the act because he was
       within arm’s length of the petitioner.

       On de novo review, we agree with the district court that the petitioner

proved domestic abuse occurred. See, e.g., Owens v. Owens, No. 07-0514,

2007 WL 2965169, at *2 (Iowa Ct. App. Oct. 12, 2007) (affirming issuance of

protective order where respondent yelled in petitioner’s face in a threatening

manner); Parrott v. Parrott, No. 01-0787, 2002 WL 575588, at *2 (Iowa Ct. App.

Feb. 20, 2002) (reversing dismissal of chapter 236 petition where, among other

things, the respondent yelled in the petitioner’s face and raised a fist toward her).

We have considered each of the respondent’s arguments, whether or not set

forth in full herein, and we affirm the judgment of the district court without further

opinion. See Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.